In the

      United States Court of Appeals
                      For the Seventh Circuit
                           ____________________  

No.  14-­‐‑3225  
UNITED  STATES  OF  AMERICA,  
                                                                 Plaintiff-­‐‑Appellee,  
                                           v.  

DEANGELO  D.  DIXON,  
                                                            Defendant-­‐‑Appellant.  
                           ____________________  

                Appeal  from  the  United  States  District  Court  
                       for  the  Central  District  of  Illinois.  
                 No.  13-­‐‑cr-­‐‑40023-­‐‑001  —  Sara  Darrow,  Judge.  
                           ____________________  

         ARGUED  MAY  29,  2015  —  DECIDED  JUNE  23,  2015  
                   ____________________  

    Before  POSNER,  EASTERBROOK,  and  SYKES,  Circuit  Judges.  
    EASTERBROOK,   Circuit   Judge.   Deangelo   Dixon   was   con-­‐‑
victed  of  two  armed  bank  robberies,  18  U.S.C.  §2113(d),  and  
sentenced  to  life  in  prison.  A  life  sentence  is  mandatory  un-­‐‑
der  18  U.S.C.  §3559(c)(1)(A)  because  Dixon’s  criminal  record  
includes   multiple   prior   convictions   for   robbery,   which  
§3559(c)(2)(F)(ii)   classifies   as   “serious   violent   felonies”   be-­‐‑
cause  each  of  his  prior  convictions  was  for  a  crime  that  had  
2                                                                  No.  14-­‐‑3225  

the  threat  of  violence  as  an  element  and  a  maximum  term  of  
at  least  10  years’  imprisonment.  
     Dixon   contends   that   the   prosecutor   violated   the   rule   of  
Brady   v.   Maryland,   373   U.S.   83   (1963),   by   not   disclosing   be-­‐‑
fore  trial  that  one  witness  had  seen  his  photograph,  present-­‐‑
ed  in  a  way  that  his  lawyer  deems  suggestive.  This  came  out  
at  trial,  and  Dixon’s  lawyer  did  not  recall  the  witness  or  pre-­‐‑
sent  any  other  evidence  based  on  the  photograph.  Still,  Dix-­‐‑
on   now   contends,   the   disclosure   requirement   of   Brady   has  
been  violated  because  the  disclosure  occurred  during  rather  
than   before   trial.   This   contention   is   a   nonstarter,   because  
Brady  is  a  disclosure  requirement  rather  than  a  discovery  re-­‐‑
quirement.  See,  e.g.,  United  States  v.  Ruiz,  536  U.S.  622  (2002);  
Evans   v.   Circuit   Court,   569   F.3d   665   (7th   Cir.   2009).   Because  
this  potentially  exculpatory  fact  was  disclosed  in  time  to  be  
used   at   trial,   Brady   has   been   satisfied.   (Dixon   does   not   con-­‐‑
tend   that   the   United   States   failed   to   furnish   any   discovery  
material  required  by  an  order  under  Fed.  R.  Crim.  P.  16.)  
    Sentencing   is   the   main   event   on   appeal.   Dixon   contends  
that   his   sentence   violates   the   Constitution   because   his   prior  
convictions   were   not   introduced   into   evidence   at   trial   and  
considered   by   the   jury.   That   argument   runs   smack   into   Al-­‐‑
mendarez-­‐‑Torres   v.   United   States,   523   U.S.   224   (1998),   which  
we  must  apply  unless  the  Justices  themselves  change  course.  
See   United   States   v.   Shields,   No.   13-­‐‑3726   (7th   Cir.   June   15,  
2015),   slip   op.   8–11.   Dixon   has   preserved   this   argument   for  
further  review.  
   A  more  promising  argument  is  that  the  conviction  should  
have   been   under   §2113(a)   (bank   robbery   by   intimidation)  
rather   than   §2113(d)   (violation   of   §2113(a)   by   using   a   dan-­‐‑
gerous   weapon   or   device).   In   one   robbery   Dixon   waved   at  
No.  14-­‐‑3225                                                                    3  

tellers   a   bag   containing   a   stiff   object   and   threatened   them,  
saying  “Five  seconds  or  I’m  gonna  shoot”.  In  the  other  Dix-­‐‑
on   brandished   an   object   with   a   long   barrel   and   directed   a  
teller  to  “give  him  the  money  or  he  would  shoot”.  The  object  
in  both  robberies  was  not  a  gun  but  a  butane  lighter  with  a  
long   barrel.   Here’s   a   picture   of   a   lighter   similar   to   the   ones  
Dixon   used   (which   the   parties   inexplicably   omitted   from  
their  briefs  and  the  appellate  record):  




                                                                                       
Two   lighters   were   seized   from   Dixon;   one   looked   just   like  
this,   and   the   other   was   only   a   little   different.   Dixon   insists  
that  a  lighter  cannot  be  a  “dangerous  weapon  or  device,”  no  
matter  what  assumption  the  tellers  made  about  what  was  in  
the  bag  or  attached  to  the  barrel.  
     A  long-­‐‑neck  lighter  may  not  be  a  “weapon,”  but  it  could  
be   thought   a   “dangerous   …   device”.   This   sort   of   lighter   is  
4                                                                   No.  14-­‐‑3225  

designed   to   reach   into   fireplaces   or   charcoal   grills   to   start  
fires.   It   equally   could   burn   a   teller’s   face   or   hands.   (Dixon  
pressed   the   barrel   against   one   teller’s   neck   when   making   a  
threat.)  Yet  the  United  States  did  not  argue  to  the  jury,  or  to  
us,   that   a   lighter   is   a   dangerous   “device.”   Instead   it   main-­‐‑
tains  that  it  should  be  treated  as  a  dangerous  “weapon,”  be-­‐‑
cause   the   tellers   might   have   thought   it   to   be   one,   and   the  
bank’s  guards  might  have  opened  fire.  
    The   statutory   question,   however,   is   whether   the   bank  
robber   used   a   “dangerous   weapon   or   device”   rather   than  
whether   a   guard   or   teller   mistook   a   harmless   device   for   a  
weapon.  That  would  be  clear  enough  if  Dixon  had  placed  his  
hand  in  his  pocket  with  his  finger  extended  to  simulate  the  
barrel   of   a   pistol,   or   if   he   had   used   six   inches   of   wooden  
dowel   sawed   from   the   end   of   a   broomstick   to   simulate   a  
hidden   gun   barrel.   If   the   lighter   risked   gunfire,   so   might   a  
finger  in  a  pocket  or  a  dowel  in  a  pocket  or  a  water  pistol  in  
a  pocket  or  even  a  kielbasa  in  a  pocket.  
    McLaughlin  v.  United  States,  476  U.S.  16  (1986),  gives  three  
reasons   why   an   unloaded   handgun   is   a   “dangerous   weap-­‐‑
on”   under   §2113(d):   first,   every   firearm   is   potentially   dan-­‐‑
gerous;  second,  it  instills  fear  in  those  at  which  it  is  pointed;  
third,  it  can  cause  injury  when  used  as  a  bludgeon.  None  of  
these   things   is   true   about   a   kielbasa.   A   hidden   stiff   object,  
plus  a  threat,  may  lead  to  fear,  but  fear  differs  from  a  “dan-­‐‑
gerous   weapon   or   device”.   One   decision   stated   that   a   toy  
looking   to   observers   like   a   real   gun   might   be   a   “dangerous  
weapon”   because   of   its   fear-­‐‑inducing   potential,   see   United  
States   v.   Hargrove,   201   F.3d   966,   968   n.2   (7th   Cir.   2000),   but  
we   have   never   held   this.   We   are   skeptical;   the   statute   re-­‐‑
quires  a  dangerous  weapon  or  device  rather  than  something  
No.  14-­‐‑3225                                                                 5  

a  teller  believes  incorrectly  to  be  dangerous  (what  if  a  teller  
was   terrified   of   rabbits?);   but   we   need   not   decide   because  
Dixon  did  not  wield  a  firearm  look-­‐‑alike.  
     Because  §2113(a)  is  a  lesser  included  offense  of  §2113(d),  
we   modify   the   judgment   to   change   the   statutory   citation,  
which   may   conceivably   affect   Dixon’s   conditions   of   con-­‐‑
finement   or   the   terms   of   his   release   should   the   President  
commute  his  life  sentence.  But  the  modification  does  not  re-­‐‑
duce  that  sentence,  because  §3559(c)(1)(A)  requires  a  life  sen-­‐‑
tence   for   someone   with   Dixon’s   record   who   is   convicted   of  
another  “serious  violent  felony”.  Section  3559(c)(2)(F)(i)  then  
defines   “serious   violent   felony”   to   include   “robbery   (as   de-­‐‑
scribed  in  section  2111,  2113,  or  2118)”.  Not  §2113(d),  in  par-­‐‑
ticular,   or   §2113(e)   (bank   robbery   that   includes   kidnapping  
or   ends   in   death),   but   any   part   of   §2113.   Bank   robbery   by  
verbal   intimidation   (§2113(a))   leads   to   a   life   term   in   recidi-­‐‑
vist  sentencing  under  §3559(c)  just  as  much  as  bank  robbery  
by  intimidation  using  a  weapon.  
     We  asked  the  parties  to  file  supplemental  briefs  after  ar-­‐‑
gument  to  address  the  question  whether  Dixon  might  be  en-­‐‑
titled  to  the  affirmative  defense  under  §3559(c)(3)(A),  which  
provides  that  a  robbery  does  not  count  as  a  “serious  violent  
felony”  if  the  defendant  establishes  by  clear  and  convincing  
evidence   that   “no   firearm   or   other   dangerous   weapon   was  
used  in  the  offense  and  no  threat  of  use  of  a  firearm  or  other  
dangerous  weapon  was  involved  in  the  offense”  and  that  no  
injury   ensued.   Dixon   did   not   attempt   to   meet   this   standard  
in  the  district  court,  and  understandably  so.  Our  conclusion  
about  the  butane  lighter  means  that  no  firearm  was  used  in  
his  bank  robberies,  and  the  prosecutor  does  not  contend  that  
anyone   was   injured,   but   Dixon   threatened   to   use   a   firearm.  
6                                                                No.  14-­‐‑3225  

We  held  in  United  States  v.  Washington,  109  F.3d  335,  337  (7th  
Cir.   1997),   that   “I   have   a   gun”   on   a   demand   note   prevents  
use   of   the   affirmative   defense   in   §3559(c)(3)(A)(i).   Dixon’s  
statements  were  more  graphic.  
      Dixon’s   supplemental   brief   calls   the   tellers’   testimony  
“highly   suspect”   or   “not   credible”   because   they   did   not  
agree   among   themselves   on   exactly   what   he   said,   and   the  
threatened  tellers  could  not  positively  identify  him  (the  rob-­‐‑
ber  was  wearing  a  mask).  Dixon  says  that  he  was  misidenti-­‐‑
fied  as  the  robber.  But  the  jury  rejected  that  defense,  and  at-­‐‑
tempts  to  dispute  the  tellers’  stories  do  not  meet  the  statuto-­‐‑
ry  standard,  which  requires  “clear  and  convincing”  evidence  
that  no  threats  were  made.  There  was  only  one  robber  and  if,  
as   the   jury   found,   Dixon   was   that   robber,   then   he   was   also  
the  person  who  uttered  the  threats.  
      The   judgment   is   modified   to   rely   on   §2113(a)   rather  
than  §2113(d)  and  as  so  modified  is  affirmed.